DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 are amended. Claim 5 is newly added. Therefore, claims 1-5 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on July 18, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2018094648 A) in view of Song et al. (CN 108106535 A, hereinafter Song) in view of Maruyama (JP 2011177845 A) and Amano (JP 2015062991 A).
	Regarding claim 1, Kobayashi discloses a calibration method for an image processing robot (Page 7, last line, “…calibration (various settings and execution for calibration) will be described.”) including an image processing tool that is mounted at a distal end of the movable portion (Page 1, last Para., lines 1-2, “…a robot having a camera attached to a tip portion of the robot arm…”) and that has a distance measuring function by scanning a measurement image beam (Page 6, last Para., lines 7-8, “…control unit 53 calculates the coordinates (components xb, yb, ub: position and orientation)…”), the image processing robot having a robot coordinate system (Page 7, Para. 1, last 2 lines, “In the present embodiment, the tip coordinates of the robot 1 are regarded as “robot coordinates”, but the base coordinates may be regarded as “robot coordinates”.”), said method comprising:
	storing a position and orientation of the measurement target site in the robot coordinate system as a first position and orientation that are determined by fixing the measurement jig (Page 6, last Para., lines 7-9, “…control unit 53 calculates the coordinates (components xb, yb, ub: position and orientation) of the imaging target in the first image coordinate system based on the first captured image 30 (see FIG. 17).”);
	measuring distances between respective portions of the measurement target site and a tool center point of the image processing tool by scanning the measurement beam at the measurement target site (Page 10, Para. 4, lines 1-3, “Next, the control unit 53 attaches the jig 6 to the tip of the robot arm 10 and calculates (measures) the robot coordinates of the marker 61 of the jig 6 using the calibrated second imaging unit 4. A shift of the position of the marker 61 with respect to the tool center point TCP, that is, an offset is obtained.”);
	calculating a position and orientation of the measurement target site in the robot coordinate system as a second potion and orientation on the basis of the measured distances and a position of the tool center point in the robot coordinate system (Page 6, last Para., lines 2-4 from end, “Similarly, the control unit 53 calculates the coordinates (components xc, yc, uc: position and orientation) of the imaging target in the second image coordinate system based on the second captured image 40 (see FIG. 13).”), the position of the tool center point being determined by the position at which the image processing tool is placed (Page 10, Para. 5, lines 5-6, “This is a configuration in which the tool center point TCP is located vertically below the robot 1 and the first imaging unit 3 images vertically below…”);
	calculating a coordinate transformation function for converting the calculated second position and orientation into the stored first position and orientation of the measurement target site (Page 7, Para. 2 from end, lines 3-8, “…a transformation determinant (correction parameter) for converting the first image coordinates (xb, yb, ub) into robot coordinates (xa, ya, ua) is obtained, and the second image coordinates (xc, yc, It is necessary to obtain a transformation determinant (correction parameter) that transforms uc) into robot coordinates (xa, ya, ua). That is, calibration (first association) between the first imaging unit 3 and the robot 1 and calibration (second association) between the second imaging unit 4 and the robot 1 are necessary.”); and
	correcting the tool center point by using the calculated coordinate transformation function (Page 7, Para. 2 from end, last 3 lines, “The calibration is automatically performed by the control device 5 based on a program for executing calibration in accordance with an instruction from the operator.”). 
Kobayashi does not disclose:
the imaging device is a laser processing tool;
including a base that is fixed on an installation surface and 
a movable portion that is movable with respect to the base,
fixing a measurement jig that includes a measurement target site having a prescribed shape to the base; and
placing the laser processing tool, by operating the laser processing robot, at a position where the measurement laser beam can be scanned with respect to the measurement target site.
However, Song discloses, in the similar field of laser calibration systems, where the imaging tool used is a laser processing tool (Abstract, lines 3-4, “…the line laser sensor installed on the robot flange end…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the imaging device in Kobayashi to use the laser processing tool as taught by Song. 
	Regarding the use of the laser processing tool as a sensor, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Kobayashi shows that a camera system can be used to calibrate the robot system, while Song shows a laser beam can be used to calibrate the robot system. In both cases, the calibration of the robot system is achieved through both sensors and since there are limited number of sensors to choose from, it would be a design choice of which sensor to use.
Further, Maruyama discloses, in the similar field of calibration of robotic systems, a robot system with a fixed base (Page 2, Para. 4, line 1, “…robot system includes a base 10…”, where the base is connected to an fixed illuminating device), a movable robotic arm (Page 3, Para. 1, lines 7-8, “The vertical rotation shaft 25 is supported by the second arm 22 so as to be movable in the vertical direction and to be rotatable as a rotating body.”, where C1, and C2 are other axes of rotation for the robotic arm), and fixing the measurement jig to the base (Page 8, Para. 2 from end, lines 1-2, “…the jig 12 is fixed by the base 10…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the robotic arm calibration system from Kobayashi with the features as taught by Maruyama.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a stationary measurement system that can be used as reference in order to calibrate a robotic arm coordinate system, as stated by Maruyama, Page 8, Para. 2 from end, lines 1-3, “Since the relative position between the base 20 of the scalar robot 11 and the jig 12 is fixed by the base 10, the positioning accuracy of the calibrated tip end portion of the scalar robot 11 is suitably maintained.”.
Furthermore, Amano discloses, in the similar field of calibration of robotic systems, placing the robotic arm in a position to scan the measurement site or the measurement jig, where the position can be varied as long as it is within view of the scanner (Page 6, Para. 2, lines 1-2, “The relative angle α is most preferably 90 deg, but is preferably selectable by the user in the range of 0 deg <α <180 deg.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the stated parallel position for the scanner to have with respect to the measurement jig from Kobayashi with the changeable relative angle so that any position can be met as taught by Amano.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the scanner to track the measurement jig while in the range of the angle of view of the scanner, as stated by Amano, Page 6, Para. 1, lines 2 from end, “…falls within the range of the angle of view of the camera 500 when the relative angle α is taken.”.
Regarding claim 2, modified Kobayashi teaches the method according to claim 1, as set forth above.
Modified Kobayashi does not disclose:
wherein the measurement target site has an asymmetrical shape.
However, Amano discloses a measurement jig that has a measurement target that is triangular and angled where it is not symmetric compared to the plane (Fig. 3, where the triangle 44 is an asymmetrical shape). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the measurement jig in modified Kobayashi to include an asymmetrical measurement target as taught by Amano.
Regarding the asymmetrical shape of the target location, it is the Examiner’s position that one of ordinary skill in the art would find it obvious to try using different shapes as calibration on a measurement jig. From Kobayashi, the calibration plate already contains circles. Thus, using triangular marks, as taught by Amano, would be obvious variations of the design of the calibration plate from Kobayashi.
Regarding claim 3, modified Kobayashi teaches the method according to claim 1, as set forth above, discloses wherein the measurement target site is in the form of a plane (Inherently disclosed in Kobayashi, Fig. 9, where the measurement target site is flat).
Regarding claim 4, modified Kobayashi teaches the method according to claim 2, as set forth above, discloses wherein the measurement target site includes a shape recognizing portion at an asymmetrical position in a plane having a symmetrical shape (Inherently disclosed in teaching from Amano, Fig. 3, where the triangle 44 is an asymmetrical shape and where 41 is the measurement jig, which is a planar structure).
Regarding claim 5, Kobayashi discloses a robot system (Page 15, Para. 2, line 1, “The robot system 100…”) comprising: 
an image processing robot including an image processing tool that is mounted at a distal end of the movable portion (Page 1, last Para., lines 1-2, “…a robot having a camera attached to a tip portion of the robot arm…”) and that has a distance measuring function by scanning a measurement image beam (Page 6, last Para., lines 7-8, “…control unit 53 calculates the coordinates (components xb, yb, ub: position and orientation)…”), the image processing robot having a robot coordinate system (Page 7, Para. 1, last 2 lines, “In the present embodiment, the tip coordinates of the robot 1 are regarded as “robot coordinates”, but the base coordinates may be regarded as “robot coordinates”.”); 
a controller that controls the image processing robot (Page 6, Para. 4, lines 1-2, “A control device 5 shown in FIG. 1 controls driving (operation) of each part of the robot 1, the first imaging unit 3, and the second imaging unit 4.”); 
wherein the controller is configured to: 
store a position and orientation of the measurement target site in the robot coordinate system as a first position and orientation that are determined by fixing the measurement jig (Page 6, last Para., lines 7-9, “…control unit 53 calculates the coordinates (components xb, yb, ub: position and orientation) of the imaging target in the first image coordinate system based on the first captured image 30 (see FIG. 17).”);
measure distances between respective portions of the measurement target site and a tool center point of the image processing tool by scanning the measurement image beam at the measurement target site (Page 10, Para. 4, lines 1-3, “Next, the control unit 53 attaches the jig 6 to the tip of the robot arm 10 and calculates (measures) the robot coordinates of the marker 61 of the jig 6 using the calibrated second imaging unit 4. A shift of the position of the marker 61 with respect to the tool center point TCP, that is, an offset is obtained.”); 
calculate a position and orientation of the measurement target site in the robot 4Application No.: 16/590,838Attorney Docket No.: 05560118USResponse to Office Action of May 18, 2022coordinate system as a second position and orientation on the basis of the measured distances and a position of the tool center point in the robot coordinate system (Page 6, last Para., lines 2-4 from end, “Similarly, the control unit 53 calculates the coordinates (components xc, yc, uc: position and orientation) of the imaging target in the second image coordinate system based on the second captured image 40 (see FIG. 13).”), the position of the tool center point being determined by the position at which the image processing tool is placed (Page 10, Para. 5, lines 5-6, “This is a configuration in which the tool center point TCP is located vertically below the robot 1 and the first imaging unit 3 images vertically below…”); 
calculate a coordinate transformation function for converting the calculated second position and orientation into the stored first position and orientation (Page 7, Para. 2 from end, lines 3-8, “…a transformation determinant (correction parameter) for converting the first image coordinates (xb, yb, ub) into robot coordinates (xa, ya, ua) is obtained, and the second image coordinates (xc, yc, It is necessary to obtain a transformation determinant (correction parameter) that transforms uc) into robot coordinates (xa, ya, ua). That is, calibration (first association) between the first imaging unit 3 and the robot 1 and calibration (second association) between the second imaging unit 4 and the robot 1 are necessary.”); and 
correct the tool center point by using the calculated coordinate transformation function (Page 7, Para. 2 from end, last 3 lines, “The calibration is automatically performed by the control device 5 based on a program for executing calibration in accordance with an instruction from the operator.”).
Kobayashi does not disclose:
the imaging device is a laser processing tool;
including a base that is fixed on an installation surface and 
a movable portion that is movable with respect to the base,
fixing a measurement jig that includes a measurement target site having a prescribed shape to the base; and
placing the laser processing tool, by operating the laser processing robot, at a position where the measurement laser beam can be scanned with respect to the measurement target site.
However, Song discloses, in the similar field of laser calibration systems, where the imaging tool used is a laser processing tool (Abstract, lines 3-4, “…the line laser sensor installed on the robot flange end…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the imaging device in Kobayashi to use the laser processing tool as taught by Song. 
	Regarding the use of the laser processing tool as a sensor, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Kobayashi shows that a camera system can be used to calibrate the robot system, while Song shows a laser beam can be used to calibrate the robot system. In both cases, the calibration of the robot system is achieved through both sensors and since there are limited number of sensors to choose from, it would be a design choice of which sensor to use.
Further, Maruyama discloses, in the similar field of calibration of robotic systems, a robot system with a fixed base (Page 2, Para. 4, line 1, “…robot system includes a base 10…”, where the base is connected to an fixed illuminating device), a movable robotic arm (Page 3, Para. 1, lines 7-8, “The vertical rotation shaft 25 is supported by the second arm 22 so as to be movable in the vertical direction and to be rotatable as a rotating body.”, where C1, and C2 are other axes of rotation for the robotic arm), and fixing the measurement jig to the base (Page 8, Para. 2 from end, lines 1-2, “…the jig 12 is fixed by the base 10…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the robotic arm calibration system from Kobayashi with the features as taught by Maruyama.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a stationary measurement system that can be used as reference in order to calibrate a robotic arm coordinate system, as stated by Maruyama, Page 8, Para. 2 from end, lines 1-3, “Since the relative position between the base 20 of the scalar robot 11 and the jig 12 is fixed by the base 10, the positioning accuracy of the calibrated tip end portion of the scalar robot 11 is suitably maintained.”.
Furthermore, Amano discloses, in the similar field of calibration of robotic systems, placing the robotic arm in a position to scan the measurement site or the measurement jig, where the position can be varied as long as it is within view of the scanner (Page 6, Para. 2, lines 1-2, “The relative angle α is most preferably 90 deg, but is preferably selectable by the user in the range of 0 deg <α <180 deg.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the stated parallel position for the scanner to have with respect to the measurement jig from Kobayashi with the changeable relative angle so that any position can be met as taught by Amano.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the scanner to track the measurement jig while in the range of the angle of view of the scanner, as stated by Amano, Page 6, Para. 1, lines 2 from end, “…falls within the range of the angle of view of the camera 500 when the relative angle α is taken.”.

Response to Arguments
Applicant’s arguments, see Page 6-9, regarding the amended claim, filed 07/18/2022, with respect to the rejection(s) of claim(s) 1-4 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior art pertaining to the features of the amendment.

Applicant’s argument on Page 7, regarding the “…jig that is fixed to the base actually teaches away from the claimed invention, which instead places the laser tool on a movable portion.”, is not persuasive. 
Examiner points to Claim 1, lines 6-7 and 9-10, “…fixing a measurement jig that includes a measurement target site having a prescribed shape to the base…”, and “…determined by fixing the measurement jig to the base…”, where it is stated that the measurement jig is in fact fixed to the base. The jig 12 in the Maruyama reference is the measurement jig feature as shown in Figure 2. Maruyama is used to show that the robot arm has a fixed base and can be moved, while the measurement jig is fixed to the base as stated in claim 1.
Further, Maruyama is relied upon only to show that the jig location can be set at the base of the system and it is not disclosed in the claims that the calibration process can be performed while the position and orientation of the measurement jig are not predetermined. Claim 1 states that the measurement jig is fixed to the base and then discloses scanning for the position and orientation to compare with the tool center point, which suggests that the jig location is stationary and constant as it is fixed. Maruyama also does not take the jig location as a predetermined value, as it performs an initial calibration before the jig is placed (Page 7, Para. 2).

Regarding the feature of the jig’s location being not predetermined, the newly found prior art Kobayashi discloses that the first image captured is from a movable sensor, where the position is determined based on the image and not from predetermined data, Page 14, Para. 4, lines 4-8, “…acquires the first captured image 30 (image data) in which the marker 61 is captured by the movable first imaging unit 3 that captures the marker 61…the coordinate system (first image coordinate system) of the first imaging unit 3 and the coordinate system (tip coordinates) of the robot 1 based on the first captured image 30 acquired…A control unit 53 that performs first association (step S13) with the system.”.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
09/07/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761